Citation Nr: 0321764	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic edibility for a permanent and total 
rating for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson Mississippi, 
which denied the veteran's claim of entitlement to 
nonservice-connected pension benefits on the basis that he 
did not have the requisite wartime service.  The RO in Waco, 
Texas, currently has jurisdiction over the veteran's claims 
folder.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 2000, a 
transcript of which is of record.

This case was previously before the Board in September 1999 
and September 2001, when it was remanded for additional 
development.  Specifically, the case was remanded in 
September 1999 for the RO to provide the veteran with a 
Statement of the Case (SOC), and it was remanded in September 
2001 for the RO to conduct additional research regarding the 
veteran's account of having served in the Republic of Vietnam 
while on active duty.  For the reasons stated below, the 
Board concludes that additional research is still required 
with respect to this matter.  Accordingly, a new remand is 
required in the instant case.


REMAND

In essence, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq.  Eligibility depends upon meeting two tests: service 
during a period of war, and permanent and total disability.  
38 U.S.C.A. § 1521. 

With respect to wartime service, the veteran asserts that he 
had service aboard the USS GEORGE CLYMER (APA-27) during the 
Vietnam Era.  

Under the law, the Vietnam Era is defined as the period on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  The period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  38 
C.F.R. § 3.2(f).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran's service records reflect that he was assigned to 
the USS GEORGE CLYMER (APA-27) as an assault boat coxswain 
during his period of active duty.  His DD Form 214 confirms 
that he had over 3 years of foreign and/or sea service.  
Moreover, he indicated in various statements that he had made 
two cruises on the ship, the second of which ended in Saigon 
in the spring of 1963, when he helped transport Marine 
reconnaissance troops from the ship to shore.  At his June 
2000 personal hearing, he testified that he ferried troops to 
shore in Thailand and traveled on the Saigon River during 
OPERATION JUNGLE DRUM.

In support of his contentions, in July 2001, the veteran 
submitted several written statements from C.M.W., who 
reported that he served with the veteran for approximately 
three years aboard the USS GEORGE CLYMER and was discharged 
in June 1963.  The veteran's comrade said that he served on 
the ship when it made a cruise to Vietnam and that the 
veteran made another trip there.

The veteran also submitted written statements from his spouse 
and sibling, both of whom indicated that he had served in 
Vietnam.

As noted in the September 2001 Board remand, the Dictionary 
of American Naval Fighting Ships, Volume III, 1968, pages 72-
74, states that after the Korean Conflict, the USS GEORGE 
CLYMER was deployed to the Far East on "numerous occasions as 
an important unit" of the 7th Fleet.  Id. at p. 74.  It was 
noted that "[w]hether in the Strait of Formosa, the Gulf of 
Tonkin, or along the coast of Vietnam" the ship was available 
for prompt and powerful intervention as needed.  Id.

In accord with the Board's September 2001 remand directives, 
the RO requested additional information regarding the 
veteran's purported service in the Republic of Vietnam from 
various sources, including the Naval Archives and Resources 
Administration (NARA), the United States Armed Service Center 
for Research of Unit Records (USASCRUR), and the Naval 
Historical Center.  

By a February 2003 statement, the NARA stated that such 
requests should be directed to the USASCRUR.  However, NARA 
did provide a general statement regarding verifying 
individuals or ships in Vietnam.  In pertinent part, it was 
stated that while they could verify that a particular ship 
saw service during the Vietnam War, showing that a crewman of 
a ship went ashore in Vietnam was almost never possible.  
Further, it was noted that, as a rule, the practice of 
recording the names in the deck log of crewmen temporarily 
leaving the ship had ceased altogether during the Vietnam War 
period, and was never the case with a large capital ship such 
as an aircraft carrier.  Moreover, during the Vietnam War Era 
it was extremely rare for this information to be recorded.  
(Emphasis in original).  The exception, on rare occasions, 
was for formal temporary attached duty assignments (TAD), 
that going ashore on leave or an errand did not constitute 
TAD, and that unless the veteran was on a TAD the odds of 
being able to show that he or any other member of the ship's 
crew was actually on Vietnamese soil was essentially nil.  If 
he was on TAD, a notation should appear in the ship's muster 
rolls/personnel diaries (but probably not the deck log), as 
well as in the individual's service record.  Additionally, it 
was indicated that any "travel embarkation slips" would not 
be permanent, would only be retained for a year or two, then 
destroyed.  

The USASCRUR noted that they had reviewed the ship's history 
for the USS GEORGE CLYMER (APA-27), and that it showed at the 
beginning of 1963 the ship participated in "Exercise Jungle 
Drum II" which was a coordinated, bilateral jungle warfare 
exercise conducted in the Satthip area of Thailand with the 
Royal Thai Navy and Marine Corps units and the U.S. 
Amphibious Group.  Records from June 1964 indicated that the 
ship was deployed to the Western Pacific.  The Gulf of Tonkin 
incident in early August put the ship into an advanced state 
of readiness, and was assigned special operations in the 
South China Sea, during which she was ready to intervene 
promptly and powerfully whenever needed in Vietnam or 
elsewhere in Southeast Asia.  For this, the ship was awarded 
the Armed Forces Expeditionary Medal.  Moreover, the USASCRUR 
stated that they had reviewed the April 1963 deck logs for 
the ship, which revealed it was located in the vicinity of 
Japan during the period of April 1-10, 1963; thereafter, it 
was underway to Hawaii, where it arrived on April 20, 1963; 
and that it departed Hawaii for San Diego on April 22, 1963.  
The USASCRUR stated that in order to conduct additional log 
research, the veteran was to provide specific dates within a 
60-day time period.

Finally, the Naval Historical Center noted that the veteran's 
ship received the Vietnam Advisory Campaign Medal (VACM) for 
January/February 1963.  Additionally, it was stated that the 
Vietnam Service Medal did not begin until 1965, after the 
Tonkin Gulf incident.  Thus, it was stated that as there was 
no shooting going on in 1963, the historian did not think the 
VACM qualified as "wartime service."

In the most recent Supplemental Statement of the Case (SSOC) 
promulgated in April 2003, the RO noted that correspondence 
had been sent to the veteran in March 2003, requesting that 
he provide specific dates of Vietnam service, but that his 
response only stated that he was in Vietnam in the spring of 
1963, and did not provide any specific dates.  However, in a 
subsequent May 2003 statement, the veteran indicated that he 
had been in Vietnam on various occasions during the period of 
March to May 1963.  

As stated above, the USASCRUR only reviewed the deck logs for 
the period of April 1-30, 1963, as only a general time period 
of spring 1963 had been indicated by the veteran at that 
time.  However, the USASCRUR indicated that further log 
research could be provided if the veteran provided specific 
dates.  By his recent May 2003 statement, he has indicated 
that his ship was in Vietnam waters in March and May 1963.  
Pursuant to VA's duty to assist, the Board concludes that it 
must remand the case again in order to determine whether 
additional log research indicates that the USS GEORGE CLYMER 
was in the waters of Vietnam in either March or May 1963.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the United 
States Armed Service Center for Research 
of Unit Records (USASCRUR) and request 
that they review the history and deck 
logs for the USS GEORGE CLYMER (APA-27) 
in order to determine the location of 
this vessel during the period of March 1-
31, 1963, and May 1-31, 1963.  All record 
requests and responses received should be 
associated with the claims folder.

2.  If, and only if, wartime service 
during the Vietnam Era is verified, the 
RO should obtain the names and addresses 
of all additional medical care providers 
from whom the veteran has received 
treatment since May 1998.  After securing 
any necessary release, the RO should 
request the records that are not already 
contained in the claims folder.

3.  If, and only if, wartime service 
during the Vietnam Era is verified, the 
RO must also schedule him for VA general 
medical and psychiatric examinations for 
the purpose of determining the extent of 
all physical and mental disabilities that 
may be present.  The examiners should 
review the claims folder and provide 
findings regarding the degree of 
impairment caused by each disability.  
All appropriate studies and any 
additional special examinations deemed 
necessary should be conducted.  Findings 
should be set forth in sufficient detail 
to apply all applicable rating criteria.

4.  Thereafter, the RO should consider 
whether the veteran meets the objective 
criteria for the assignment of a 
permanent and total rating for pension 
purposes.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


